IN THE COURT OF APPEALS OF IOWA

                                      No. 12-1153
                                 Filed March 12, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RONNIE EARL HARRINGTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Rustin T.

Davenport, Judge.



      Ronnie Harrington appeals from a district court’s order denying a motion

to correct an illegal sentence. AFFIRMED.




      Ronnie Harrington, Fort Dodge, pro se.

      Thomas J. Miller, Attorney General, Jean Pettinger, Assistant Attorney

General, Carlyle D. Dalen, County Attorney, and Sandra Murphy, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., Mullins, J., and Huitink, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                         2


HUITINK, S.J.

       Ronnie Harrington was sentenced to one year of incarceration following

his guilty plea to indecent exposure in violation of Iowa Code section 709.9

(2001). Although he had a prior sexually predatory offense, the State agreed to

exclude reference to that offense, which subjected him to sentence enhancement

under sections 901A.1 and 901A.2. In 2010, Harrington challenged the sentence

in a motion to correct an illegal sentence, arguing it was illegal because the first

predatory sexual offense conviction and sentencing enhancement were to be

stricken. This court affirmed the denial of his motion, finding both “were indeed

stricken.” State v. Harrington, No. 10-1299, 2012 WL 474162, at *1 (Iowa Ct.

App. Feb. 15, 2012).

       Harrington again challenged this sentence in 2012. And again, the district

court denied his motion to correct an illegal sentence. In contravention of his

prior challenge, Harrington now argues his sentence is illegal because he did not

receive an enhanced sentence due to his prior conviction.           We review his

challenge for correction of errors at law. See Tindell v. State, 629 N.W.2d 357,

359 (Iowa 2001).

       We conclude the district court properly denied Harrington’s motion.

Before Harrington pled guilty, the court granted the State’s request to amend the

trial information to strike the allegation of a prior sexually predatory offense.

Because the State did not prove any sexually predatory offense beyond a

reasonable doubt, the sentencing enhancements found in sections 901A.1 and

901A.2 could not be applied. An illegal sentence is one that is not authorized by

statute.   State v. Wade, 757 N.W.2d 618, 628 (Iowa 2008).             Harrington’s
                                       3


sentence was authorized by statute; to apply the sentencing enhancement where

the State did not allege and Harrington did not plead guilty to the prior offense

would have been illegal. Accordingly, we affirm.

      AFFIRMED.